UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6354


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID SERVIN-TERRASAS, a/k/a David Servin,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00004-JLK-1)


Submitted:   June 21, 2012                   Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Servin-Terrasas, Appellant Pro Se.        Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David   Servin-Terrasas       appeals   the    district    court’s

order denying his motion seeking leave to renew his 18 U.S.C.

§ 3582(c)(2) (2006) motion for a reduction of his sentence.                   We

have       reviewed   the   record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Servin-Terrasas, No. 4:06-cr-00004-

JLK-1 (W.D. Va. Feb. 6, 2012). ∗            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




       ∗
        To the extent Servin-Terrasas sought a motion to
reconsider the court’s earlier denial of his § 3582 motion, such
a motion would be improper.    See United States v. Goodwyn, 596
F.3d 233, 235–36 (4th Cir.) (noting that a motion to reconsider
is not a proper vehicle to seek review of a ruling on a § 3582
motion), cert. denied, 130 S. Ct. 3530 (2010).



                                        2